Citation Nr: 0810998	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral plantar 
fasciitis.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for inguinal hernia.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for right olecranon 
bursitis. 

6. Entitlement to service connection for chronic low back 
pain

7. Entitlement to an initial rating in excess of 10 percent 
for left knee chrondomalacia.

8. Entitlement to an initial rating in excess of 10 percent 
for right knee chrondomalacia.

9. Entitlement to an initial compensable rating for 
degenerative joint disease, fifth finger of the left hand, to 
include healed fracture of the left wrist. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 1982 
and periods of active duty for training and inactive duty 
training with the South Carolina National Guard from May 1994 
to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004 and April 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

The veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
August 2007; a transcript of the hearing is associated with 
the claims file.  At this hearing, the veteran submitted 
additional evidence consisting of April 2007 and August 2007 
statements by his employer, May 2007 to August 2007 VA 
treatment records, a September 2006 opinion by Dr. A. D. V., 
statements from Dr. E. B. and M. G., and service medical 
records.  See 38 C.F.R. § 20.1304 (2007).  The veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The Board also notes, subsequent to certification of the 
appeal to the Board, the veteran submitted VA treatment 
records dated in May 2007, but did not waive AOJ 
consideration of this evidence.  Id.  However, as these 
records are duplicative of information already contained in 
the claims file prior to issuance of the last supplemental 
statement of the case (SOC) in June 2007, the Board finds 
that a remand for AOJ consideration of these records is 
unnecessary. 

The issues of entitlement to service connection for bilateral 
plantar fasciitis, inguinal hernia, right olecranon bursitis, 
and a back disorder and an initial compensable rating for 
degenerative joint disease of the right fifth metatarsal are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Hypertension was not present in service, manifested within 
one year of the veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.

2. The medical evidence of record does not demonstrate that 
the veteran has currently diagnosed sinusitis.

3. Left knee chrondomalacia is manifested by subjective 
complaints of pain, worse with prolonged sitting, stair 
climbing, and walking; some popping and locking, and 
occasional giving way when climbing stairs; and objective 
evidence of mild varus deformity that was correctable; full 
range of motion of the knees from full extension to 120 
degrees flexion; tenderness about the patella with normal 
tracking; negative valgus-varus testing; normal anterior and 
posterior drawer tests; positive patellar grind test; and no 
effusion.

5. Right knee chrondomalacia is manifested by subjective 
complaints of pain, worse with prolonged sitting, stair 
climbing, and walking; some popping and locking, and 
occasional giving way when climbing stairs; and objective 
evidence of mild varus deformity that was correctable; full 
range of motion of the knees from full extension to 120 
degrees flexion; tenderness about the patella with normal 
tracking; negative valgus-varus testing; normal anterior and 
posterior drawer tests; positive patellar grind test; and no 
effusion.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. Sinusitis was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3. The criteria for a rating in excess of 10 percent for left 
knee chrondomalacia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2007).

4.  The criteria for a rating in excess of 10 percent for 
left knee chrondomalacia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  With regard to the veteran's claims for service 
connection for hypertension and sinusitis, a VCAA letter was 
sent in December 2004, prior to the initial unfavorable 
decision issued in April 2005.  VCAA notice with regard to 
the veteran's increased rating claims is discussed below.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
December 2004 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims and his and VA's 
obligations in providing such evidence for consideration; and 
requested that he submit any evidence in his possession 
relevant to his claims to VA.  Thus, as the veteran received 
a fully VCAA compliant letter for both service connection 
claims prior to the first adjudication, the Board finds that 
to decide the appeal would not be prejudicial to him.  

Also pertinent to VA notice requirements is the United States 
Court of Appeals for Veterans Claims (Court) decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the veteran was advised of the evidence 
necessary to establish entitlement to disability ratings and 
effective dates in an attachment to the April 2006 
supplemental statement of the case.  A supplemental statement 
of the case was subsequently provided to the veteran in July 
2006.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case (SOC) or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Moreover, as the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot. 

As to VA's duty to notify and the veteran's claim for right 
and left knee disabilities, the board notes that the appeal 
arises from the veteran's disagreement with the initial 
evaluation following the grant of service connection for 
those disabilities.  The Federal Circuit and Court have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  The Board also finds that any 
defects with regard to the timing of the VCAA notice are 
harmless because of the thorough and informative notices 
provided throughout the adjudication process.  In addition, 
the veteran has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the AOJ subsequent to receipt of 
the required notice.  Thus, there has been no prejudice to 
the veteran, and any defect in the timing of the notice has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield, 19 Vet. 
App., supra, rev'd on other grounds, 444 F.3d, supra 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman, supra; cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Consequently, 
the Board finds that delaying appellate review by providing 
additional VCAA letters to the veteran would be of no 
benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's VA treatment records, 
private treatment records, and VA examination reports dated 
in June 2004, October 2004, December 2004, January 2005, and 
November 2005 were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The veteran has 
identified no additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Service Connection Claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including hypertension, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 



Under VA regulations, active service includes active duty, 
active duty for training during which disability as a result 
of disease or injury is incurred or aggravated in line of 
duty or inactive duty training during which disability as a 
result of injury is incurred or aggravated in line of duty.  

A. Hypertension

The veteran contends that he was diagnosed with hypertension 
during a routine physical examination in service in 1990.  
Therefore, he argues that service connection is warranted for 
hypertension.

Service medical records are negative for any findings of 
complaints, treatment, or diagnosis of hypertension.  When he 
was examined in July 1988, February 1990, July 1992, April 
1999, and February 2002 his blood pressure, respectively, was 
128/84, 120/70, 128/88, 138/82, and 132/86, which is well 
within the normal range.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007), Note (1) (hypertension means that diastolic 
blood pressure is predominantly 90 mm. or greater, and /or 
systolic blood pressure is predominantly 160 mm. or greater).  
None of those reports made any reference to the veteran's 
blood pressure, other than reporting the reading.  Indeed, 
the veteran specifically denied hypertension at the July 
1992, April 1999, and February 2002 examinations. 

The Board observes that post-service medical records reveal a 
current diagnosis of hypertension.  Specifically, an October 
2004 private treatment record reports a diagnosis of 
hypertension.  Additionally, the December 2004 VA examiner 
diagnosed hypertension, labile and borderline, and a November 
2005 private and an August 2007 VA treatment record report a 
diagnosis of hypertension.  Thus, the Board concludes that 
the veteran has a current diagnosis of hypertension.

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
hypertension.  The Board first considered whether service 
connection is warranted for hypertension on a presumptive 
basis.  However, the record fails to show that the veteran 
manifested hypertension to a degree of 10 percent within one 
year following his service discharge in July 1982.  As such, 
presumptive service connection is not warranted for 
hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   A presumption of service connection does not exist 
with respect to National Guard service.

The Board next considered whether service connection is 
warranted for hypertension on a direct basis.  However, while 
the veteran has a current diagnosis of hypertension, the 
record shows no complaint or diagnosis of the disability 
during active service or for many years thereafter.  Although 
the veteran has contended that he was diagnosed in 1990 
during a period of active duty for training, the first 
diagnosis of hypertension of record is dated in October 2004, 
more than 20 years since active service and after his 
retirement from the National Guard.  

The Board observes that the December 2004 VA examiner did not 
provide an opinion with regard to the etiology of the 
veteran's hypertension.  However, as the only evidence of an 
in-service incurrence of hypertension is the veteran's own 
statements, a VA opinion is unnecessary as it would be based 
only on the veteran's contentions and not supported by the 
medical evidence of record.

Indeed, with respect to the veteran's contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, regarding the issue of service connection on 
appeal, the Board finds that the veteran's lay statements our 
outweighed by the service and post-service treatment records 
(indicating that hypertension began years after service).  
The Board finds it to be particularly significant the veteran 
first filed a claim for service connection for hypertension 
nearly two decades after leaving service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

Absent competent evidence of a causal nexus between the 
veteran's hypertension and service, he is not entitled to 
service connection on a direct basis.  

B. Sinusitis

Service medical records reveal that the veteran was diagnosed 
with sinusitis in April 1986.  However, at a July 1992 
physical examination, the veteran denied a history of 
sinusitis, and the examiner notes only hay fever by history.  
In contrast, at April 1999 and February 2002 physical 
examinations, the veteran reported a history of sinusitis and 
hay fever.  The Board notes the lay statement of R. G. that 
states that sinusitis was a constant source of pain for the 
veteran during his annual National Guard training; however, 
except for the April 1986 record, there is no indication 
within the veteran's service records that he suffered from 
sinusitis in service.  

Further, the Board finds no medical evidence showing that the 
veteran has a current diagnosis of sinusitis.  October 2003 
and November 2004 private treatment records show a diagnosis 
of allergic rhinitis.  A January 2005 VA treatment record 
reports allergic rhinitis and frequent sinusitis by history, 
and a January 2005 X-ray report indicates mild leftward 
deviation of the nasal septum, but are otherwise negative.  
No other post-service medical records refer to sinusitis, 
either as a current diagnosis or by history.

Thus, the only evidence of record that the veteran has 
sinusitis as a result of his military service is his own 
statements and the lay statement of R. G.  As stated, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on questions of 
diagnosis and causation.  See Jones, supra; Espiritu, supra; 
see also Layno, supra.  Therefore, the Board concludes that 
there is no current diagnosis of sinusitis.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
 
III. Increased rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's right and left knee disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected knee disabilities

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected right knee disability and 
left knee disability are each assigned a 10 percent rating 
for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under these ratings, and that a 
higher rating should, therefore, be assigned.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension of the 
leg limited to 15 degrees warrants a 20 percent rating.  
Where extension is limited to 20 degrees, a 30 percent rating 
is assigned.  Where extension is limited to 30 degrees, a 40 
percent rating is assigned.  Where extension is limited to 45 
degrees, a 50 percent rating is assigned.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Initially, the Board notes that, with regard to the left 
knee, the veteran underwent arthroscopic excision of plica in 
August 2006.  He was in receipt of a 100 percent evaluation 
for convalescence from August 8, 2006 to November 30, 2006 
for the left knee only.  A follow-up treatment record dated 
in August 2006 states that the wound was healing well without 
complication and the knee was cool with trace effusion.  An 
October 2006 follow-up shows use of a crutch, no effusion, 
and trace crepitus.  A November 2006 follow-up reports that 
maximum benefit from physical therapy had been achieved and 
range of motion was from 0 to 125 degrees.  Dr. T.E. 
indicates in a December 2006 treatment note that increased 
pain with some crepitance is the result of the veteran 
ceasing his anti-inflammatory medication against 
instructions.  The veteran's left knee disability was 
reassigned a 10 percent rating, effective December 1, 2006.     

At the October 2004 VA examination, the veteran had 
subjective complaints of symptoms for five to six years, to 
include pain in the knees with standing, running, and 
walking, as well as stiffness in the morning.  He further 
indicated problems with squatting, climbing stairs, and 
kneeling.  He denied swelling, heat, redness, or instability.  
Objectively, the examiner found range of motion of both knees 
from 0 to 135 degrees with minimal patellar crepitus in both 
knees.  Patellofemoral apprehension was positive, and 
Lachman's and McMurray's tests were negative.  The examiner 
found no additional functional limitation due to pain, 
weakness, fatigability, or lack of endurance.  He diagnosed 
bilateral mild degenerative arthrosis of the patellofemoral 
and medial joint compartments without antecedent history of 
traumatic events. 

At a November 2005 VA examination, the veteran complained of 
stiffness with prolonged sitting, a burning sensation in both 
knees, and aggravation of pain with standing and sitting.  He 
presented with knee braces on both knees.  The examiner found 
extension in both knees to 0 degrees, right knee flexion to 
110 degrees without pain and to 120 with pain, and left knee 
flexion to 75 degrees without pain and to 90 degrees with 
pain.  Crepitus was noted in both knees with flexion and 
extension.  Repeated valgus-varus and anterior and posterior 
drawer tests revealed no instability.  No additional 
limitation was noted due to pain, weakness, fatigability, or 
lack of endurance.

A July 2006 VA treatment record reveals that the veteran 
reported pain worse on the left than right, and with 
prolonged sitting, stair climbing, and walking.  He also 
indicated some popping and locking, and occasional giving way 
when climbing stairs.  Objective examination of both knees 
revealed mild varus deformity that was correctable.  Full 
range of motion of the knees from full extension to 120 
degrees flexion was observed.  There was tenderness about the 
patellas with normal tracking bilaterally.  Valgus-varus 
testing revealed no instability.  Anterior and posterior 
drawer tests were normal.  A patellar grind test was positive 
bilaterally.  No effusion was present in either knee.

February 2007 VA treatment records show the veteran 
complained of locking and popping.  There was no crepitus or 
joint instability.  Early degenerative joint disease was 
present in March 2007 X-rays, but no bony masses were found.  
A March 2007 VA treatment record shows the veteran was using 
a crutch to walk.
A March 2007 MRI of the left knee shows mild degenerative 
joint disease with degenerative thinning of the hyaline 
cartilage at the medial and lateral compartments of the 
femorotibial joint.  
 
With regard to the both knees, the Board finds that the 
symptomology does not support a rating in excess of 10 
percent for either knee.  Specifically, a higher rating under 
Diagnostic Code 5260 is not warranted without evidence of 
flexion limited to 30 degrees or less.  A separate rating for 
limitation of extension is not warranted unless extension is 
limited to 5 degrees or more.  VAOPGCPREC 9-2004 (September 
17, 2004).  Even with consideration of greater limitations 
due to pain, the Board finds that limitations of motion to 
warrant a higher rating are not present in either knee at any 
time during the rating period. 

The Board observes that Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings, is also for 
consideration as X-rays have shown early degenerative joint 
disease.  However, as discussed above, a separate rating for 
degenerative arthritis is only for application when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code.  As the 
veteran is in receipt of a 10 percent rating for limitation 
of motion under Diagnostic Code 5260 for each knee, a 
separate rating under Diagnostic Code 5003 is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, Diagnostic Codes 5256, 5257, 5258, 
5259, 5262, and 5263, pertaining to knee ankylosis, other 
impairment of the knee due to subluxation or lateral 
instability, dislocated semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia and fibula, and 
genu recurvatum, respectively, are not for consideration as 
the evidence fails to demonstrate such symptomatology in 
either the right knee or left knee.  As such, a review of the 
record fails to reveal any additional functional impairment 
associated with the veteran's right or left knee disability 
so as to warrant application of alternate rating codes.

IV. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection and increased ratings for his service-connected 
knee disabilities.  Therefore, his claims must be denied. 

With regard to the veteran's increased rating claims, 
referral for extra-schedular consideration has been 
contemplated.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  The Board finds no evidence that the veteran's 
service-connected knee disabilities present such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to a rating in excess of 10 percent for left knee 
chrondomalacia is denied.

Entitlement to a rating in excess of 10 percent for right 
knee chrondomalacia is denied.


REMAND

The veteran contends that his bilateral plantar fasciitis, 
right olecranon bursitis, and current back disorders are the 
result of injuries in service, and that service connection is 
warranted for these disabilities, as well as for, his in-
service inguinal hernia and related surgery.  The Board 
determines that a remand is necessary to afford the veteran 
VA examinations to ascertain the nature and etiology of his 
current bilateral foot disorder, right elbow disorder, back 
disorder, and inguinal hernia.

In reference to the veteran's bilateral foot disorder, 
service medical records reveal treatment for various foot 
disorders.  April 1982 service records indicate treatment for 
sore feet and bruises due to running barefoot.  The veteran 
was treated for a plantar wart on the left foot in June 1988, 
and a spur on the bottom of the right foot in March 2004 
during active duty for training.  Post-service records 
indicate the existence of bilateral plantar fasciitis since 
2003.  

With regard to a nexus between the veteran's bilateral foot 
disorder and his active duty and National Guard service, the 
Board acknowledges the October 2006 opinion of Dr. B. L., 
which states that the veteran has obvious degenerative 
changes with degenerative arthritis, spurring and mechanical 
overuse, probably from his military career.  However, the 
Board notes that Dr. B. L.'s opinion does not relate the 
veteran's current disorder to a specific injury or incident 
during his military service.  Further, the July 2004 VA 
examiner did not provide an opinion with regard to the 
etiology of the veteran's bilateral foot disorder.  
Accordingly, another VA examination is necessary to ascertain 
the nature and etiology of the veteran's current bilateral 
foot disorder.

As for the inguinal hernia, service medical records note by 
history an operation for bilateral inguinal hernias in 
October 1983.  However, except by reference to the operation 
as part of the veteran's medical history, there is no mention 
of further treatment or diagnosis related to a hernia during 
service.  With regard to post-service records, no medical 
evidence indicates the veteran currently suffers an inguinal 
hernia or residuals of his inguinal hernia or the October 
1983 operation.  Nevertheless, the Board observes that the 
veteran could have residuals from his surgery, such as scars, 
which have not been documented.  Therefore, the Board finds 
that a VA examination is necessary to determine the existence 
of any residuals of the veteran's in-service inguinal hernias 
or related surgery.

The Board observes that the veteran had a diagnosis of right 
olecranon bursitis in March 1997 during a period of active 
duty for training.  Additionally, treatment for continued 
swelling and pain was noted in May 1997 service records.  A 
September 1997 record reports pain in the upper right arm, 
and an October 1997 record indicates treatment for right 
elbow tendonitis. 

The Board notes that post-service records report treatment 
for right olecranon bursitis.  Specifically, a January 2005 
X-ray of the elbow indicates olecranon bursitis could be the 
reason for the position of the ossicle, and a January 2005 VA 
treatment record confirms the diagnosis.  A February 2005 VA 
treatment record notes that the veteran was still 
experiencing pain.  An August 2005 VA treatment record 
reports bursitis of the elbows by history.  Thus, although 
the Board recognizes that several years have passed between 
the veteran's in-service treatment for the disorder and his 
current treatment, the Board finds that a VA examination is 
necessary to determine whether the current disorder is 
related to the initial injury that occurred in service. 

With regard to the veteran's back disorder, the Board 
observes that the veteran's service medical records contain 
multiple mentions of back pain from different sources.  A 
physical examination dated in July 1988 reports lower back 
pain since an auto accident in January 1988, but resolving.  
The clinical evaluation at that time was normal.  A July 1992 
physical examination notes a lumbosacral strain in September 
1991 with no sequelae.  The clinical examination was again 
normal.  March 1996 records report that the veteran 
complained of a left thigh and hip injury when lifting an 
immersion heater, and April 1996 records report follow-up 
treatment for that injury, including treatment for back pain.  

The Board also notes that the veteran has been treated 
regularly for back pain since filing his claim in May 2004.  
Additionally, a January 2005 VA treatment report refers to 
degenerative joint disease of the back, and a January 2006 
letter from Dr. W. O. states that the veteran has 
degenerative disc disease, supported by a December 2005 MRI 
showing a small disc herniation at L4-L5 with a small focal 
tear at L5-S1.  Therefore, the Board concludes that the 
veteran has a current diagnosis of a back disorder, to 
include a diagnosis of lumbar radiculopathy.  

However, the veteran has not been afforded a VA examination 
to determine if there is a relationship between any of his 
in-service injuries and his current back disorder.  Further, 
the Board notes that, in a November 2006 statement, Dr. T. E. 
opined that the veteran's back pain is secondary to his 
inability to flex his knees when bending over, thus raising 
the possibility of secondary service connection.  
Consequently, the Board determines that a remand is necessary 
to schedule the veteran for a VA examination to determine the 
nature and etiology of his current back disorder.  

The Board observes that, while this appeal was pending, VA 
amended 38 C.F.R. 
§ 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim, in accordance with Allen, supra.


With regard to the veteran's claim for a higher disability 
evaluation for his degenerative joint disease, fifth finger 
of the left hand, to include healed fracture of the left 
wrist, the Board notes that in November 2004, the veteran 
submitted a notice of disagreement with an RO decision 
granting service connection and awarding an initial 
noncompensable rating for this disability.  However, a 
statement of the case has not been issued.  Thus, a remand is 
required for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the veteran's back disorder 
was incurred or aggravated beyond its 
normal progression as a result of his 
service-connected disabilities, in 
accordance with Allen.

2.	A statement of the case should be 
issued in response to the November 2004 
notice of disagreement submitted by the 
veteran on the issue of degenerative 
joint disease, fifth finger of the left 
hand, to include healed fracture of the 
left wrist, in accordance with 
Manlincon.

3.	The veteran should be scheduled for VA 
examinations to assess the current 
nature and etiology of the veteran's 
bilateral foot disorder.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
any current bilateral foot disorder is 
etiologically related to the veteran's 
active service?

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.	The veteran should be scheduled for a 
VA examination to determine the nature 
of any residuals from the veteran's in-
service hernia and surgery and their 
etiology.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner prior 
to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the 
following:

What if any residuals of the veteran's 
in-service inguinal hernia and surgery 
are present, and is it at least as 
likely as not (a 50% or higher degree 
of probability) that such residuals are 
etiologically related to the veteran's 
active service?

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and etiology of any current 
right elbow disorder.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
any current elbow disability is 
etiologically related to the veteran's 
active service?

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.	The veteran should be scheduled for VA 
examination to assess the current 
nature and etiology of any current back 
disorder.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner prior 
to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the 
following:

a) Is it at least as likely as not (a 
50% or higher degree of probability) 
that any current back disability is 
etiologically related to the veteran's 
active service?

b) If the response to the first 
question is negative, is it at least as 
likely as not (a 50% or higher degree 
of probability) that any current back 
disability is proximately due to, or 
caused by, the veteran's service-
connected right and left knee 
disabilities?

c) Is it at least as likely as not (a 
50% or higher degree of probability) 
that any current back disability has 
been aggravated by the veteran's 
service-connected right and left knee 
disabilities?  If so, the examiner 
should report the baseline level of 
severity of the back disability prior 
to the onset of aggravation, or by the 
earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity.  If some of the increase 
in severity of the back disability is 
due to the natural progress of the 
disease, the examiner should indicate 
the degree of such increase in severity 
due to the natural progression of the 
disease.  See generally 38 C.F.R. § 
3.310(b) (effective October 10, 2006).

d) Is it at least as likely as not (a 
50% or higher degree of probability) 
that any current lumbar radiculopathy 
is etiologically related to the 
veteran's active service or caused by 
the veteran's back disability?

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claims.  38 C.F.R. § 3.655 (2007).

8.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the June 2007 SSOC.  The 
veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


